Citation Nr: 0303779	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  94-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970 with approximately eleven months of foreign 
service.  

The veteran's DD Form 214 indicates that the veteran received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  The veteran's 
military occupational specialty was a Track Mechanic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
RO that denied service connection for PTSD.  

Historically, the Board denied the veteran's claim of service 
connection for a psychiatric disability to include PTSD in 
May 1986.  

Thereafter, the veteran filed a claim in May 1992 to reopen 
the issue of service connection for PTSD.  The case was 
remanded by the Board in September 1999 in order to schedule 
the veteran for a hearing.  

In January 2001, the Board held that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for a psychiatric disability to include 
PTSD, but remanded the case for additional development of the 
record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to have had combat with the 
enemy.  

3.  The veteran did not manifest an acquired psychiatric 
disorder in service or for many years thereafter.  

4.  The January 2002 VA examiner diagnosed the veteran, after 
review of the claims file, as having a generalized anxiety 
disorder; a diagnosis of PTSD was not found to be 
supportable.  

5.  The veteran has provided no credible evidence or 
information to support his assertions that he experienced an 
in-service stressor, which has been clinically linked to the 
development of PTSD.  

6.  No competent evidence has been presented to show that the 
veteran has any other acquired psychiatric disorder that is 
due to any incident or event of service.  

7.  The currently demonstrated generalized anxiety disorder 
is not shown to be due to any incident or event in service.  




CONCLUSION OF LAW

The veteran is not shown to have an acquired psychiatric 
disability, to include PTSD, that is due to disease or injury 
that was in incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows no complaints or findings of a psychiatric disability 
or PTSD.  

The Board also notes that the veteran has received Social 
Security Disability benefits since 1981.  

In a March 1983 determination, the veteran was found to 
suffer from a knee disability, functional overlay, and PTSD.  
Furthermore, on a February 2001 continuance determination, a 
primary diagnosis of a personality disorder and a secondary 
diagnosis of PTSD were listed.  In rendering these decisions, 
the Social Security Administration relied upon VA treatment 
and private medical records, as well as their own scheduled 
examinations, as will be discussed below.  

A VA hospitalization summary shows that the veteran was 
admitted in June 1981 with complaints of testicle pain with 
multiple "somatic" complaints.  The veteran was diagnosed 
as having a psychophysiological reaction manifested by 
testicular pain with a secondary diagnosis of adjustment 
disorder to adult life.  No further conclusions could be 
drawn because the veteran signed out against medical advice.  

The veteran was again admitted to a VA hospital in November 
1981 for various orthopedic aches and pains.  Pertinent 
clinical diagnoses included those of a history of 
psychophysiological reaction manifested by testicular pain 
and a history of adjustment disorder to adult life.  

In December 1981, the veteran underwent a VA examination.  
The veteran had complaints of sleep difficulties, loss of 
appetite, loss of anger control, and memory impairment.  The 
examiner discussed the veteran's medical history, to include 
remarks regarding past notations of no well-documented 
traumatic stressors.  In conclusion, the examiner diagnosed 
the veteran as having a somatization disorder and histrionic 
personality disorder, and reported that the veteran did not 
have PTSD, but that he allowed himself to be socially and 
industrially impaired.  

In March 1982, the veteran was hospitalized at a VA facility 
for stomach and chest pains.  The veteran was diagnosed as 
having, in part, psychosomatic reaction manifested by left 
knee and testicular pain and adjustment disorder to adult 
life.  

Likewise, in May 1982, the veteran was admitted to a VA 
hospital for gastrointestinal problems.  Adjustment reaction 
to adult life was listed as a pertinent diagnosis.  

In a December 1982 letter, Dr. Byron Casey, the veteran's 
private physician, reported that the veteran suffered from 
PTSD, which began in Vietnam.  Specifically, the veteran 
reported during the evaluation that his stressors included 
being put on mine sweep, that someone came behind him with a 
bayonet, seeing a soldier hang himself, and seeing two men 
shoot each other.  As a result, the veteran experienced a 
startle reaction, nightmares and flashbacks.  

The hospital records from the Geisinger Medical Center, dated 
in November 1983, show that the veteran had complaints of a 
swollen right hand.  The veteran also reported that he 
suffered from PTSD.  The diagnoses included those multiple 
psychological problems including symptoms of PTSD.  The 
discharge summary concluded that the veteran suffered from a 
severe neurotic psychotic musculoskeletal problem.

During a February 1984 VA hospitalization for 
gastrointestinal problems, the veteran was diagnosed as 
having, but not treated for, adjustment disorder to adult 
life.  

During an April 1984 Social Security examination, the veteran 
had complaints of bad dreams beginning in 1970 and stated 
that he has had many problems since.  He further stated that 
he was no longer productive in a work setting and that his 
wife though that he was going "nuts."  The examiner 
reported that projective measures (Rorschach) suggested 
obsessive thoughts in the areas of war in general and Vietnam 
specifically and that this overall pattern was suggestive of 
an anxiety disorder.  The examiner diagnosed the veteran as 
having PTSD with chronic features.  

The veteran was again hospitalized in a VA facility in May 
1984 with vague and nonspecific complaints relating to his 
Vietnam experiences.  Specifically, the veteran reported that 
everything bothered him in society.  At the time of discharge 
to the mental health clinic, the examiner found no evidence 
of PTSD and the veteran remained having vague somatic 
complaints.  The diagnoses included those of an adjustment 
disorder with mixed features.  

In December 1984, the veteran underwent another VA 
examination.  The veteran had complaints of nervousness, 
sleep difficulty, depression, mood swings, and lack of 
friends.  The examiner diagnosed the veteran as having, in 
part, generalized anxiety disorder with depressive features 
and a histrionic personality disorder.  

The veteran was again hospitalized in a VA facility in 
November 1986 for an unrelated disability.  Nonetheless, the 
veteran was referred for a psychiatric consult and was 
diagnosed as having dysthymic disorder with general anxiety 
disorder.  PTSD was to be ruled out.  Likewise, in an August 
1988 VA hospitalization summary, the veteran was diagnosed, 
in part, as having mixed atypical personality disorder.  

During the October 1989 RO hearing for an unrelated issue, 
the veteran testified that he had had "problems" since 
1970, but that they were not realized until 1980 and that he 
had undergone different types of medication therapy for his 
psychiatric disability.  

In November 1990, the veteran underwent another VA 
examination.  The veteran reported complaints of loss of 
anger control, anxiety, flashbacks, and nightmares.  The 
veteran also stated that, during service, his worst 
experiences where when he was fixing a truck and someone came 
up behind him with a knife and robbed him and that he 
witnessed two men shoot each other.  The examiner reported 
that "the stressor" was serious enough to be considered as 
markedly distressing and diagnosed him as having an 
adjustment disorder with PTSD features and a mixed 
personality disorder.  

In a note at the bottom of the examination report, however, 
the examiner stated that after speaking with a PTSD 
counselor, the conference revealed that the veteran was not 
giving enough data to justify PTSD as a primary diagnosis and 
that "the stressor" was not fully valid.  

During the May 1991 VA hospitalization, the veteran was 
admitted with complaints of being nervous, angry, irritable, 
and fear that he would lose control.  Diagnoses included 
those of a history of PTSD and personality disorder.  

In September 1991, the veteran was hospitalized at a VA 
facility for a seizure episode.  The veteran was diagnosed as 
having pseudoseizures.  Anxiety disorder and PTSD were listed 
as pertinent clinical diagnoses that were not treated for and 
did not impact the episode of care.  

After the September 1992 VA hospitalization for a seizure 
episode, the discharge summary diagnosed the veteran as 
having, in part, anxiety disorder with PTSD and a personality 
disorder.  

During the March 1993 hearing, the veteran testified that he 
was unable to adapt when he returned from service and that he 
suffered from flashbacks, sleep difficulty, loss of anger 
control, depression, and that his weight fluctuated.  

In an April 1993 VA hospitalization discharge summary, after 
admission for seizures, the veteran was diagnosed as having, 
in part, recurrent conversion disorder with features of 
anxiety, a personality disorder and a history of PTSD.  

Following an April 1997 VA hospital admission, the veteran 
was diagnosed as having a conversion disorder.  

A December 1997 VA discharge summary shows that the veteran 
was admitted for rectal bleeding and lists PTSD as a 
diagnosis noted, but not treated.  

Following a January 2001 examination, a Social Security 
examiner diagnosed the veteran as having a personality 
disorder and possible PTSD.  

More recently, the veteran underwent a VA examination in 
January 2002.  The veteran had complaints of anxiety, sleep 
difficulty, extreme startle response, nightmares and night 
sweats.  

After reviewing the claims file and examining the veteran, 
the examiner diagnosed the veteran as having generalized 
anxiety disorder with features of PTSD and a personality 
disorder, not otherwise specified with economic problems as a 
stressor.  In conclusion the examiner opined:

[t]hough he [was] endorsing symptoms of 
what might appear to be Post-Traumatic 
Stress Disorder, a definitive stressor 
could not be substantiated as well as the 
details of his symptomatology could 
hardly be elicited.  He declare[d] 
nightmares in general, without any 
specific contents.  He also report[ed] 
having recollection of Vietnam events 
that [were] not related to any life 
threatening situation for he indicate[d] 
them to be related to having a dog bite 
and being kicked in his groin by another 
serviceman in a fight.  

The full syndrome criteria of PTSD could 
not be fulfilled, and thus a diagnosis is 
not warranted.  

In a January 2002 addendum, the examiner stated that, since 
the veteran had not met the criteria for PTSD according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual-IV (DSM-IV), and that the Minnesota 
Multiphasic Personality Inventory test (MMPI) revealed a 
questionable diagnosis, a diagnosis of PTSD was not 
warranted.  

In addition, in a February 2002 addendum, the examiner 
reported that the veteran's diagnosis of generalized anxiety 
disorder was not related to his military service since there 
was no record of anxiety in service or within a few years 
that would indicate an anxiety disorder.  

Finally, VA treatment records, dated 1982 to 2000, show 
treatment for the veteran's psychiatric disability, including 
references to PTSD, for complaints of anxiety, irritability, 
sleep disturbances, loss of anger control, guilt and 
hopelessness of life.  

Specifically, after an evaluation at the mental health clinic 
in March 1981, the examiner diagnosed the veteran as having a 
personality disorder, and in a July 1981 treatment note, a 
questionable diagnosis of PTSD was rendered.  In February 
1982, the veteran was diagnosed as having a generalized 
anxiety reaction.  

During a March 1987 psychological assessment, the veteran 
reported being exposed to combat experiences.  The examiner 
diagnosed the veteran as having delayed moderate PTSD and 
dysthymic disorder.  

In rendering this diagnosis, the examiner stated that, while 
the test scores could not be relied upon, the veteran's 
overall evaluation showed symptoms of PTSD.  Additionally, in 
an October 1991 note, the examiner diagnosed the veteran as 
having a personality disorder.  

Furthermore, in a December 1995 treatment note, the veteran 
was diagnosed as having anxiety disorder with PTSD features 
by history with a history of a conversion and mixed 
personality disorder.  

In March 1996, the veteran was diagnosed as suffering from 
generalized anxiety disorder.  After a psychiatric evaluation 
in April 1997, the examiner diagnosed the veteran as having a 
conversion reaction.  

Likewise, a February and March1998 treatment note diagnose 
the veteran as having general anxiety disorder and in May 
1999, the veteran was given a questionable diagnosis of a 
conversion disorder and PTSD.  In a separate May 1999 
treatment note, the veteran was diagnosed as having a mixed 
"anxiety depression" with somatoform (conversion symptom) 
features.  

Additionally, in an October 1999 and April 2000 treatment 
note, the veteran was diagnosed with generalized anxiety 
disorder.  Likewise, in September 2000, the examiner 
diagnosed the veteran as having anxiety disorder and a 
conversion disorder by history.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, in addition to the January 1993 Statement of 
the Case and December 1993 and October 2002 Supplemental 
Statements of the Case, this case was remanded in September 
1999 and January 2001 for additional development and to 
schedule the veteran for a Board hearing.  

Following the January 2001 Remand, the RO sent a letter in 
August 2001 to the veteran requesting that he provide the 
names of addresses of all treatment sources for his 
psychiatric disability since service and inquiring whether he 
still desired a Board hearing.  

Furthermore, the letter also asked the veteran to submit a 
comprehensive report regarding the stressful events that he 
felt led to his psychiatric disability.  

Thereafter, after discovering that the letter was addressed 
wrong, the RO sent the letter again in October 2001 to a 
different address.  The address that the letter was sent to 
in October 2001 is the address listed on an August 2001 
Postmaster Request, which was performed in an attempt to 
verify the veteran's current mailing address.  The letter was 
returned undeliverable.  

Following the return of the October 2001 letter, information 
was sent to the veteran at the same address, which was not 
returned.  Likewise, in the February 2001 Social Security 
Administration decision and October 2002 Waiver, the 
veteran's address was that as addressed on the October 2001 
letter.  Likewise, the file does not contain any indication 
that the veteran has resided at a different address at any 
point following the January 2001 Remand.  

The Board notes that the VA's duty to assist the veteran is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Likewise, the Board notes that "in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Therefore, the Board concludes that an adequate attempt has 
been made to properly inform the veteran of what is needed to 
adequately develop his claim.  

Thus, the veteran and his representative have been advised of 
the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder, 
including Social Security Administration determinations and 
records relied upon to make such determinations.  

Furthermore, the veteran signed a waiver in October 2000 
indicating that he had no further information to submit and 
underwent an adequate VA examination in conjunction with this 
appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran claims that the RO erred by not granting him 
service connection for a psychiatric disability to include 
PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  When a disability 
is not initially manifested during service or within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. § 3.303(d) (2002).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires an 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f) (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).

After carefully reviewing the evidence of record, the Board 
concludes that service connection for a psychiatric 
disability to include PTSD is not warranted in this case.  

The first requirement for entitlement to service connection 
for PTSD is that there be medical evidence diagnosing the 
condition.  

Upon examining the medical evidence, the Board notes that the 
veteran has been diagnosed as having various psychiatric 
disabilities, including PTSD.  Specifically, the Social 
Security Administration and the veteran's private physician, 
Dr. Casey, diagnosed the veteran as having PTSD, as well as 
various VA treatment records referencing such a diagnosis.  

The file contains, however, evidence that the veteran does 
not suffer from PTSD, but actually suffers from other 
psychiatric disability.  

In this respect, throughout the claims file, the veteran has 
been diagnosed as having generalized anxiety disorder, a 
psychophysiological reaction, adjustment disorder to adult 
life, a somatization disorder, a personality disorder, a 
conversion disorder, and mixed anxiety depression with 
somatoform features.  

Furthermore, following the December 1981 VA examination, the 
examiner diagnosed the veteran as having a somatization 
disorder and a histrionic personality disorder, and 
specifically stated that the veteran did not have PTSD.  

Likewise, upon discharge from a VA hospital in May 1984, the 
examiner found no evidence of PTSD, but stated that the 
veteran continued to have vague somatic complaints and 
diagnosed an adjustment disorder with mixed features.

After the November 1990 VA examination, where the examiner 
diagnosed the veteran as having an adjustment disorder with 
PTSD features, the examiner further reported, after speaking 
with a PTSD counselor, that a primary diagnosis of PTSD was 
not justified.  

Moreover, the January 2002 VA examiner, after reviewing the 
entire claims file, reported that the veteran actually 
suffered from a generalized anxiety disorder with features of 
PTSD and specifically opined that a definitive stressor could 
not be substantiated, as well as his symptomatology.  

The examiner stated in this regard that the veteran had 
recollection of Vietnam events that were not related to any 
life-threatening situations.  The examiner also concluded, in 
the February 2002 addendum, that the veteran had not met the 
criteria for PTSD pursuant to the DSM-IV, and the MMPI 
revealed a questionable diagnosis.  Thus, since the full 
criteria were not met, a diagnosis of PTSD was not warranted.  

While the Board does not necessarily discredit the previous 
diagnoses of PTSD, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In doing so, where as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Thus, in addition to a great deal of evidence indicating that 
the veteran does not suffer from PTSD, as mentioned above, 
the January 2002 examiner was able to review the veteran's 
entire claims file, including his service medical records, 
and make an appropriate diagnosis based on the veteran's past 
medical history in conjunction with the examination.  To the 
contrary, the instances of actual PTSD diagnoses by other 
examiners did not appear to have had the same advantage as 
the January 2002 VA examiner, including the diagnoses made in 
VA treatment records.  

Particularly, Dr. Casey's December 1982 opinion appears to be 
based in large part on the veteran's history.  There is no 
evidence that he reviewed the veteran's service or past 
medical records, and his opinion appears to be based in large 
part by history as provided by the veteran.  

The Court has concluded that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In conclusion, given that the preponderance of the evidence 
shows that the veteran suffers from a psychiatric disability 
other than PTSD, and previous diagnoses of PTSD have been 
predicated in large part by history as provided by the 
veteran, the Board deems the January 2002 VA examination as 
the most credible medical evidence in regards to this appeal.  

Similarly, the Board finds that the January 2002 VA 
examination supports the veteran's overall disability picture 
when reviewing the examiner's opinion in relation to the rest 
of the medical evidence.  Thus, the veteran does not appear 
to have met the first requirement for service connection for 
PTSD.

Nonetheless, apart from whether the veteran actually suffers 
from PTSD, the Board also concludes that the evidence does 
not show that the diagnosis of PTSD is due to any stressor 
that can be verified in this case.  Significantly, the 
veteran has not provided detailed information to support any 
assertions that he suffered a traumatic in-service stressor.  
The veteran has provided vague information regarding the 
stressors that he believes have led to a diagnosis of PTSD.  

Likewise, the December 1981 VA examiner stated that there 
were no well-documented traumatic stressors previously noted.  
Following the November 1990 VA examination, the examiner 
stated that the veteran was not giving enough information to 
justify PTSD as a primary diagnosis and that "the stressor" 
was not fully valid.  Moreover, the January 2002 VA examiner 
reported that a definitive stressor could not be 
substantiated and that the veteran's recollections of events 
in Vietnam were not related to any life-threatening 
situation.  

Therefore, since the evidence does not demonstrate that the 
veteran was involved in combat with enemy, including the 
veteran's service personnel records and testimony of the 
veteran, the veteran's testimony alone is insufficient to 
establish the occurrence of the claimed stressors.  There 
must be credible supporting evidence, which the Board does 
not find to be present here.  

Furthermore, as to whether the veteran suffers from a 
psychiatric disability related to service, other than PTSD, 
the Board also concludes that service connection is not 
warranted.  

In order to grant service connection, there must be evidence 
that the veteran has current psychiatric disability due to 
disease or injury that was incurred in or aggravated by 
military service.  

Upon examining the claims file, the Board does not find 
evidence of such a relationship.  In fact, the January 2002 
VA examiner, as discussed in the February 2002 addendum, 
stated that the veteran suffered from generalized anxiety 
disorder and that it was not related to his military service 
since there was no record of a psychiatric disability in 
service or within a few years of service that would indicate 
an anxiety disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence does not establish that the veteran's psychiatric 
disability, to include PTSD, is related to his military 
service.  

In rendering this opinion, the Board has reviewed all the 
medical evidence, as well as the veteran's testimony and 
contentions, and finds that service connection is not 
warranted.  



ORDER

Service connection for acquired psychiatric disability, to 
include PTSD, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

